     Case 2:19-cv-02538-JAM-EFB Document 14 Filed 08/07/20 Page 1 of 2

 1   DANIEL MALAKAUSKAS, Cal. Bar. No. 265903
     MALAKAUSKAS LAW, APC
 2   7345 South Durango Drive
     Suite B-107-240
 3   Las Vegas, NV 89113
     Tel: 866-790-2242/Fax: 888-802-2440
 4   Email: daniel@malakauskas.com

 5   Attorney for Plaintiff: Meryl Pomponio

 6   ALFONSO L. POIRÉ, Cal. Bar No.:149185
     REYNOLDS LAW, LLP
 7
     1411 Oliver Road, Suite 300
 8   Fairfield, CA 94534
     Tel:707-425-1255/Fax:707-207-7955
 9   Email:apoire@reynoldslawllp.com
10   Attorney for Defendants: William Hernandez,
     And, Victoria Hernand
11

12   JOSEPH WOOD, Cal. Bar No.:103596
     HENNEFER, FINLEY & WOOD, LLP
13   235 Montgomery Street, Suite 858
     San Francisco, CA 94104
14   Tel:415-421-6100/Fax:415-310-5692
15   Email:jhcwlaw@yahoo.com

16   Attorney for Defendants: Kenny Kin Yuen Lee,
     And Yim Oi Lee
17
                               UNITED STATES DISTRICT COURT
18
                             EASTERN DISTRICT OF CALIFORNIA
19
                                        SACRAMENTO DIVISION
20
      MERYL POMPONIO,                               CASE NO.: 2:19-cv-2538-JAM-EFB
21                         Plaintiff,
                                  ORDER GRANTING
22     v.                         STIPULATED REQUEST FOR
23    WILLIAM HERNANDEZ, VICTORIA STAY
      HERNANDEZ, as an individual and doing
24    business as “Rinconcito Salvadoreno”,         Judge: John A. Mendez
      KENNY KIN YUEN LEE, YIM OI LEE,
25    and DOES 1-50, Inclusive,
26

27

28

              [PROPOSED] ORDER GRANTING STIPULATED REQUEST TO STAY THE CASE          1
     Case 2:19-cv-02538-JAM-EFB Document 14 Filed 08/07/20 Page 2 of 2

 1                                       ORDER:
 2
           IT IS HEREBY ORDERED, that good cause having been shown, this case is
 3
     stayed for ninety (90) days to allow the Parties to conduct a joint site inspection
 4
     and engage in settlement discussions.
 5

 6   Dated: August 6, 2020                       /s/ John A. Mendez______________
 7                                               The Honorable JOHN A. MENDEZ,
                                                 United States District Court Judge,
 8                                               Eastern District of California
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

             [PROPOSED] ORDER GRANTING STIPULATED REQUEST TO STAY THE CASE             2
